ORDER
Upon reading and filing the appellee’s motion, that the application for review filed by the United States, appellant herein, be dismissed, .and upon reading and filing the memoranda of the parties herein in support of and in opposition to said motion, upon careful consideration thereof and of the record in the matter,
It Is Hekeby Ordered, Adjudged, and Deceeed that the aforesaid motion be and the same is hereby granted, and that the application for review filed by the United States, appellant, be and the same is hereby dismissed.